Case 2:20-cv-02927-CBM-AS Document 20-2 Filed 04/14/20 Page 1 of 4 Page ID #:129




  1   Ronda Baldwin-Kennedy, Esq. (SB #302813)
      Jerome A. Clay, Esq. (SB #327175)
  2   LAW OFFICE OF RONDA BALDWIN-KENNEDY
  3   5627 Kanan Rd. #614
      Agoura Hills, CA 91301
  4   Phone: (951) 268-8977
  5   Fax: (702) 974-0147
      Email: ronda@lorbk.com
  6
  7   Raymond M. DiGuiseppe (SB #228457)
  8   The DiGuiseppe Law Firm, P.C.
      4320 Southport-Supply Road, Suite 300
  9   Southport, North Carolina 28461
 10   Phone: 910-713-8804
      Fax: 910-672-7705
 11   Email: law.rmd@gmail.com
 12
      Attorneys for Plaintiffs
 13
 14                          UNITED STATES DISTRICT COURT
 15                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
 16
      DONALD MCDOUGALL, an                                Case No. 2:20-cv-02927
 17   individual; JULIANA GARCIA, an
 18   individual; SECOND AMENDMENT
      FOUNDATION; CALIFORNIA GUN                           DECLARATION OF DONALD
 19   RIGHTS FOUNDATION; and                               MCDOUGALL IN SUPPORT OF
 20   FIREARMS POLICY COALITION,                            PLAINTIFFS’ MOTION FOR
      INC.,                                                PRELIMINARY INJUNCTION
 21                    Plaintiffs,
 22         vs.
 23   COUNTY OF VENTURA,
 24   CALIFORNIA; BILL AYUB, in his
      official capacity; WILLIAM T. FOLEY,
 25
      in his official capacity, ROBERT
 26   LEVIN, in his official capacity; and
 27
 28

                                                   –1–
           DECLARATION OF DONALD MCDOUGALL IN SUPPORT OF PLAINTIFFS’ MOTION PRELIMINARY INJUNCTION
                                           CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-2 Filed 04/14/20 Page 2 of 4 Page ID #:130




  1   VENTURA COUNTY PUBLIC
      HEALTH CARE AGENCY,
  2
  3
                             Defendants.
  4
  5
                           DECLARATION OF DON MCDOUGALL
  6
  7   I, Donald McDougall, declare as follows:
  8
       1.    I am an adult resident of the County of Ventura, California, and am a named
  9
 10          plaintiff in the above matter. I have personal knowledge of the facts stated

 11          herein, and if called as a witness, I could competently testify to these facts.
 12
       2.    This declaration is executed in support of Plaintiffs’ Motion for Preliminary
 13
 14          Injunction.
 15    3.    I am not prohibited from possessing firearms or ammunition under federal and
 16
             state law.
 17
 18    4.    It has been reported in local news that Ventura County law enforcement
 19
             officers are reducing inmate populations, issuing citations for certain
 20
 21          misdemeanors and releasing suspects, and postponing when convicted
 22          criminals start serving their jail sentences.
 23
       5.    It has also been reported that in adjacent Los Angeles County, Los Angeles
 24
 25          Sheriff Alex Villanueva has or planned to release 1,700 inmates from County
 26
             jails.
 27
 28    6.    In light of the developing situation involving the spread of COVID-19 and the

                                                    –2–
            DECLARATION OF DONALD MCDOUGALL IN SUPPORT OF PLAINTIFFS’ MOTION PRELIMINARY INJUNCTION
                                            CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-2 Filed 04/14/20 Page 3 of 4 Page ID #:131




  1          possibility of increased crime, I became concerned about my ability to protect

  2          myself and my family. As such, I desire to obtain firearms and ammunition
  3
             for self-defense and other purposes.
  4
  5    7.    Firearm and ammunition product manufacturers, retailers, importers,
  6
             distributors, and shooting ranges are “Essential Businesses” to me and my
  7
  8          family.

  9    8.    I hold a valid California Carry Concealed Weapons License (“CCW”) which
 10
             exempts me from the Firearms Safety Certificate (“FSC”) as required by the
 11
 12          State of California in order to purchase or acquire a firearm.
 13    9.    I currently have one firearm in the possession of a licensed dealer that I cannot
 14
             begin the background check process on due to the Defendants’ Orders and
 15
 16          actions.
 17
       10. I also have a firearm in the possession of a licensed gunsmith that I cannot
 18
 19          retrieve due to the Defendants’ Orders and actions.

 20    11. Unlike individuals in other states, I cannot lawfully purchase ammunition
 21
             online and have it shipped directly to my home.
 22
 23    12. In order for me to comply with California law, I can only acquire and take
 24
             possession of firearms and ammunition in a face to face transaction at a duly
 25
 26          licensed firearm and ammunition vendor.

 27    13. Defendants’ Orders and actions have resulted in firearm and ammunition
 28

                                                    –3–
            DECLARATION OF DONALD MCDOUGALL IN SUPPORT OF PLAINTIFFS’ MOTION PRELIMINARY INJUNCTION
                                            CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-2 Filed 04/14/20 Page 4 of 4 Page ID #:132
